309 S.W.3d 871 (2010)
Betty CROGHAN, Claimant/Appellant,
v.
ARCH COAL, INC., and Division of Employment Security, Respondents/Respondents.
No. ED 94018.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2010.
Betty Croghan, O'Fallon, MO, Acting pro se.
Arch Coal, Inc., St. Louis, MO, Acting pro se.
Rachel M. Lewis, Division of Employment Security, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Betty Croghan appeals from the decision of the Labor and Industrial Relations Commission (Commission) denying her *872 claim for unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission, based upon the whole record, could have reasonably made its findings and reached its result. Shields v. P & G Paper Prods. Co., 164 S.W.3d 540, 543 (Mo.App. E.D.2005). We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).